Root, J.
I concur in the judgment of affirmance, but do not approve applying to the instant case the principle announced in Papillion Times Printing Co. v. Sarpy Gounty, 85 Neb. 397. The plaintiff does not invoke that principle, but argues that the district court was right in sustaining his motion to strike certain allegations from the defendant’s answer. Clearly there was no error in that ruling. In effect the defendant pleaded as an estoppel that, while it was grading the street in front of the plaintiff’s property, he consented thereto and requested the city’s “officers, servants and employees to properly grade that part of said First street strictly in front of and adjacent to his said lots,” and thereafter the plaintiff “accepted said grading for the purposes for which he requested and advised the same to be done.” The defendant does not allege or contend that it would not have graded the street but for the plaintiff’s conduct or that it was in any manner influenced ■ thereby. The defendant had the right to enter upon and grade the street whether the plaintiff consented or objected thereto, and his acceptance or failure to accept the street thereafter would neither enlarge nor curtail the defendant’s control over the highway.
It is elementary that a party is not estopped by acts or omissions which in no manner induced the conduct of him who invokes the principle of estoppel. Oak Creek Valley Bank v. Helmer, 59 Neb. 176.
The Michigan cases cited by the defendant to sustain its argument upon this point were examined and rejected in City of Beatrice v. Leary, 45 Neb. 149. Section 21 of the Bill of Rights, which provides that private property shall not be taken or damaged for public use without just compensation therefor, protects the plaintiff, and his request that the defendant grade in a workmanlike manner the street it was improving upon its own initiative does not estop him from recovering his damages. Hickman v. City of Kansas City, 120 Mo. 110, 41 Am. St. Rep. 684.
*829I believe that tbe principle announced in the Papillion Times Printing case, supra, is unsound, and I am opposed to its application where the necessity does not exist.
Letton and Sedgwick, JJ., -concur in these views.